Citation Nr: 0431540	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-18 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to an increased evaluation for residuals of 
an injury to the dorsal and lumbosacral spine, currently 
evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to July 
1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran claims that he suffers from schizophrenia that 
first became manifest in service.  He also claims that he is 
entitled to an evaluation in excess of 40 percent for his 
service-connected residuals of an injury to the dorsal and 
lumbosacral spine.  Unfortunately, the Board finds that 
additional development is required before it can adjudicate 
these claims.  

The Board notes that VA has amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, by revising the regulatory 
criteria for rating disabilities of the spine, which affect 
ratings for lumbosacral strain.  The revised rating criteria 
became effective September 26, 2003.  68 Fed. Reg. 51,454-
51,458 (Aug. 27, 2003).  The new criteria include a revision 
of 38 C.F.R. § 4.71a, to include Plate V, Range of Motion of 
Cervical and Thoracolumbar Spine, which reflect normal ranges 
of motion of the cervical spine and thoracolumbar spine.  68 
Fed. Reg. 51,458 (Aug. 27, 2003).  

To date, the veteran has not been notified of these new 
criteria and they have not been considered by the RO in 
evaluating the veteran's disability.  A remand is therefore 
required to notify the veteran of the new criteria and to 
afford the RO the opportunity to adjudicate the veteran's 
service-connected back disability under the new criteria.  In 
this regard, the veteran should be scheduled for an 
appropriate VA examination to determine the nature and 
severity of his service-connected back disability, to include 
any orthopedic and neurological manifestations, so that it 
may evaluated this disability under the revised rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994) 
(holding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria); see also 38 U.S.C.A. § 5103A.

Next, the Board notes that the veteran should be afforded a 
VA psychiatric examination to determine whether he suffers 
from a psychiatric disorder as a result of service.  The 
veteran's service medical records show that he was treated on 
several occasions for psychiatric problems.  In March 1972, 
the veteran was diagnosed with inadequate personality traits.  
In January 1974, the veteran presented to the emergency room 
for complaints of rapid breathing, a tingling sensation in 
his hands, and lightheadedness; the diagnostic impression 
included anxiety and hyperventilation.  Anxiety was also 
diagnosed in March 1975 when he was seen for pain in his 
right leg and hip.  A July 1977 entry notes that the veteran 
was on Thorazine. 

In September 1981, approximately three years after service, 
the veteran was taken to the emergency room after threatening 
to kill himself and his girlfriend.  He was hospitalized and 
diagnosed with situational reaction as well as passive-
aggressive and schizoid personality.  He was hospitalized 
again in February 1983 after threatening his wife.  The 
diagnoses were adjustment disorder with mixed emotional 
features and passive-aggressive personality disorder.  In 
July 1984, the veteran was admitted after a failed suicide 
attempt by drug overdose.  

The veteran was hospitalized at a VA facility from March to 
April 1990 after reporting vague visual hallucinations.  The 
diagnosis was schizo-affective disorder.  The veteran also 
received VA outpatient treatment from 2000 to 2002 for 
various diagnoses including schizoaffective disorder, 
paranoid schizophrenia, bipolar disorder, post-traumatic 
stress disorder, and hypomania.  

It thus appears that the veteran has a long history of 
continuity of symptomatology involving psychiatric symptoms 
since service.  The Board also finds it notable that the 
veteran was prescribed Thorazine in service.  In light of 
this evidence, the Board finds that the veteran should be 
afforded a VA psychiatric examination to determine whether he 
suffers from a current psychiatric disorder as a result of 
service.  

Finally, the record suggests that VA medical records may be 
available which have not been associated with the claims 
file.  At his June 2004 hearing before the undersigned 
Veterans Law Judge, the veteran testified that he was 
currently receiving outpatient treatment at the Highland 
Drive VA Medical Center.  However, the claims file includes 
VA outpatient treatment records dated from 2000 until 2002.  
As a result, the Board finds that the RO should obtain any 
outstanding treatment records from that facility which 
pertain to the veteran's back or psychiatric disorder.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also, 
Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 
60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.")

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the Highland 
Drive VA Medical Center and obtain and 
associate with the claims file all 
outstanding records of treatment 
pertaining to the veteran's service-
connected back disability, and 
psychiatric disorder from 2002 to the 
present.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The RO should advise the veteran and 
his representative of the rating criteria 
under which his back disability will be 
rated and be given an opportunity to 
submit additional evidence or argument in 
support of his claim.  Any additional 
development that is considered necessary 
should be undertaken and any evidence 
received should be associated with the 
veteran's claims file.  

3.  The RO should then schedule the 
veteran for an appropriate VA examination 
to determine the nature and severity of 
his service-connected back disability, 
including any orthopedic and neurological 
symptoms.  The claims folder, to include 
a copy of this Remand, must be made 
available to the examiner for review.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should also describe all 
symptomatology due to the veteran's 
service-connected back disability, to 
include whether there is related 
neurological pathology.  

In reporting the results of range-of-
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain and 
describe the extent of any 
incoordination, weakened movement, and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The existence of any 
ankylosis of the spine should also be 
identified.

The examiner should note that normal 
ranges of motion of the thoracolumbar 
spine for VA purposes are 0 to 90 degrees 
in flexion, 0 to 30 degrees in extension, 
0 to 30 degrees in left and right lateral 
flexion, and 0 to 30 degrees in left and 
right rotation.  See Schedule for Rating 
Disabilities effective September 26, 
2003, Plate V, Range of Motion of 
Cervical and Thoracolumbar Spine.  68 
Fed. Reg. 51,458 (Aug. 27, 2003).  

If intervertebral disc syndrome is 
identified as part of the service-
connected back disability, the examiner 
should note the total duration of any 
incapacitating episodes of that 
disability.  An incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected back 
disability on his ability to work.  The 
rationale for all opinions expressed 
should also be provided.

4.  The RO should also schedule the 
veteran for a VA psychiatric examination.  
The claims file, including the service 
medical records, must be provided to and 
reviewed by the examiner in connection 
with the examination.  All necessary 
tests and evaluations should be 
performed, and the examiner should not 
render a final opinion until after 
receipt of all test results.  Following a 
review of the veteran's claims file, 
completion of the examination, and 
receipt of all test results, the examiner 
should render an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any Axis I 
diagnosis is related to service.  The 
examiner should comment on the 
significance, if any, concerning the 
prescription for Thorazine in July 1977 
while the veteran was on active duty.  
The examination report should include the 
complete rationale for all opinions 
expressed.  

5.  The RO should then review the 
examination reports to ensure that they 
comply with this remand.  If deficient in 
any manner, the RO must implement 
corrective procedures at once.  

6.  When the development requested has 
been completed, the RO should 
readjudicate the issues on appeal on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations.  In evaluating the veteran's 
back disability, the RO should consider 
the amendments to VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, 
effective September 26, 2003. 68 Fed. 
Reg. 51,454- 51,458 (Aug. 27, 2003), as 
well as the rating criteria in effect 
prior to the change.  If the examination 
shows evidence that the service-connected 
disability involves intervertebral disc 
syndrome, the RO should also consider 
whether a higher evaluation is 
appropriate under Diagnostic Code 5243.  
See 67 Fed. Reg. 54345-54349 (August 22, 
2002).  

7.  If either benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and should be given the opportunity to 
respond.  The SSOC should also provide 
citation to the amendments to the 
pertinent spine regulations.  The veteran 
and his representative should be afforded 
a reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, 
as appropriate.

The purpose of this REMAND is to obtain additional evidence 
and to afford the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



